             Case:20-00081-jtg       Doc #:26 Filed: 05/12/2020        Page 1 of 1




                      IN THE UNITED STATE BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN

In re: Kelli Ann O’Brien,                                           Case No. 20-00081
                                                                    Chapter 13
                          Debtor.                                   Hon. John T. Gregg
____________________________________/                               Date filed: 1/9/2020

            DEBTOR’S RESPONSE TO TRUSTEE’S MOTION TO DISMISS

       The Debtor by and through her attorneys, USADebt Bankruptcy Attorneys, responds to
the Trustee’s motion to dismiss as follows:

       1. The Debtor will provide recent copies for one of her jobs (the other job is closed for
          the pandemic), 2018 state tax return. She has not completed her 2019 tax return.
       2. She will resume payments to the plan
       3. The Debtor and the attorney will review the assets regarding the liquidation analysis.

        For these reasons, the Debtor requests that the Trustee withdraw the motion to dismiss, or
that the Court deny the Trustee’s motion or that the Court hear argument for the denial of the
Trustee’s motion.

                              USADebt Bankruptcy Attorneys

Date: May 11, 2020            By: /S/ Jeremy B. Shephard (P72719)
                              866 3 Mile Road NW Suite B
                              Grand Rapids, MI 49544
                              (616) 784-1700
